DETAILED ACTION


Allowable Subject Matter
Claims 1-16 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches a display control device, comprising at least one processor configured to: 
acquire taken images taken at a predetermined frame rate by a camera, which is movable in a real space; 
execute first processing of estimating a current position and orientation of the camera based on the taken images, and combine a virtual image with one of the taken images to be displayed, the virtual image showing a view of a virtual three-dimensional object as seen from a virtual viewpoint based on a result of the estimation; and 
acquire, in a frame subsequent to a frame on which the virtual image and the one of the taken images have been combined, and
combine the processed virtual image with another one of the taken images to be displayed.
However in the context of claim 1 as a whole, the prior art does not teach 
instead of executing the first processing for each frame, movement information on a movement of the camera, process the virtual image based on the movement information by two-dimensional processing; and

Claims 15 and 16 are allowable for the same reason described as Claim 1. 
The corresponding dependent claims are therefore allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611